Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 1 of 7 PageID 223




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ALINA VITALI,

      Plaintiff,

v.                                                   Case No: 8:19-cv-2593-T-36JSS

RITA KRUSE, TALI ARVIV,
SUNNY MOROZ, ARVIV
MEDICAL AESTHETICS, PLLC,
MIDTOWN MIAMI MEDSPA,
PLLC and ELECTROLYSIS
INSTITUTE OF TAMPA, INC.,

      Defendants.
___________________________________/

                                     ORDER

      This matter comes before the Court upon Defendants' Motion for Specific

Finding of Compliance with Rule 11 Pursuant to the Private Securities Litigation

Reform Act [Doc. 28]. In the motion, Defendants contend that Plaintiff’s complaints

violated Rule 11 of the Federal Rules of Civil Procedure, and that the Court should

find they are entitled to an award of attorneys' fees and costs. The Court, having

considered the motion and being fully advised in the premises, will deny Defendants'

Motion for Specific Finding of Compliance with Rule 11 Pursuant to the Private

Securities Litigation Reform Act.

 I.   BACKGROUND

      This lawsuit arises from a failed business transaction between Plaintiff and

Defendant Rita Kruse. [Doc. 14 ¶¶ 20-24]. Kruse allegedly solicited Plaintiff to make
Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 2 of 7 PageID 224




a monetary investment in return for an ownership interest in a beauty school that

would be formed and managed by Plaintiff. Id. ¶¶ 20-23. Plaintiff asserted various

causes of action against Defendants jointly or separately, including one claim of

federal securities law violation against Kruse. In Count VIII, Plaintiff alleged that

Kruse engaged in fraud in connection with the purchase and sale of securities—the

Company’s membership interest—in violation of § 10(b) of the Exchange Act and Rule

10b–5. Id. at pp. 14-16. Upon motion, the Court determined that Plaintiff failed to state

a claim for federal securities fraud and dismissed that claim. [Doc. 27 at pp. 8-12]. The

Court specifically found that Plaintiff’s joint venture arrangement with Kruse did not

constitute an “investment contract” and therefore was not a security for purposes of

securities act liability. Id. Plaintiff now seeks a determination, pursuant to the Private

Securities Litigation Reform Act, that Plaintiff violated Rule 11 of the Federal Rules

of Civil Procedure because there was no reasonable factual basis to assert a federal

securities law violation; the legal theory had no reasonable chance of success; and, the

claim was intended to harass Kruse and her family. [Doc. 28 ¶ 8]. Despite being

directed to do so, Plaintiff did not file a response.

II.    DISCUSSION

       The Private Securities Litigation Reform Act provides that:

              In any private action arising under this chapter, upon final
              adjudication of the action, the court shall include in the
              record specific findings regarding compliance by each party
              and each attorney representing any party with each
              requirement of Rule 11(b) of the Federal Rules of Civil
              Procedure as to any complaint, responsive pleading, or
              dispositive motion.
                                             2
Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 3 of 7 PageID 225




15 U.S.C.A. § 78u-4(c)(1). The Act also creates “a presumption that the proper

sanction for a Rule 11(b) violation is an award, to the opposing party, of the reasonable

attorney's fees and costs incurred as a direct result of the violation.” Oxford Asset Mgmt.,

Ltd. v. Jaharis, 297 F.3d 1182, 1194 (11th Cir. 2002).

       Pursuant to Rule 11(b)

              [W]hen an attorney files a pleading, written motion, or
              other paper, he certifies that “to the best of [his] knowledge,
              information, and belief, formed after an inquiry reasonable
              under the circumstances” that the pleading “is not being
              presented for any improper purpose, such as to harass,
              cause unnecessary delay, or needlessly increase the cost of
              litigation”; “the claims ... are warranted by existing law or
              by a nonfrivolous argument for extending, modifying, or
              reversing existing law or for establishing new law;” and
              there is “evidentiary support” for the factual contentions.

Silva v. Pro Transp., Inc., 898 F.3d 1335, 1340 (11th Cir. 2018) (quoting

Fed. R. Civ. P. 11(b)(1)-(3)). Rule 11 “incorporates an objective standard.” Kaplan v.

DaimlerChrysler, A.G., 331 F.3d 1251, 1255 (11th Cir. 2003). The “standard for testing

conduct under Rule 11 is ‘reasonableness under the circumstances’ and ‘what was

reasonable to believe at the time’ the pleading was submitted.” Baker v. Alderman, 158

F.3d 516, 524 (11th Cir. 1998); Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010)

(“[T]he court is expected to avoid using the wisdom of hindsight.”). “[T]he purpose

of Rule 11 is to deter frivolous lawsuits.” Id.; Diaz v. First Marblehead Corp., 643 F.

App'x 916, 921 (11th Cir. 2016) (“The goal of Rule 11 sanctions is to ‘reduce frivolous

claims, defenses, or motions, and to deter costly meritless maneuvers.’ ”) (quoting

Massengale v. Ray, 267 F.3d 1298, 1302 (11th Cir.2001)). Sanctions are therefore
                                             3
Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 4 of 7 PageID 226




warranted where counsel acts in contravention of the rule. Silva, 898 F.3d at 1341.

Defendants argue this is the case here. [Doc. 28 ¶ 8]. The Court finds otherwise.

       The Court dismissed the 10b–5 claim on the basis that Plaintiff had not pleaded

sufficient facts to establish that the arrangement with Kruse qualified as an investment

contract, which is a security under the Securities Act of 1933, 15 U.S.C. § 77b(a)(1),

and the Securities Exchange Act of 1934, 15 U.S.C. § 78c(a)(10). [Doc. 27 at p. 10].

While the Court explained in its reasoning that Plaintiff did not sufficiently allege that

she had an expectation that profits would be derived solely from the efforts of Kruse—

which is a factor in deciding whether something qualifies as an investment contract,

Plaintiff did allege some facts that could have supported a contrary finding. 1 Id.

Additionally, there was no issue as to the existence of the first element of a securities

fraud claim, that Plaintiff had invested money, and the second element of a common

enterprise. Id. at p. 9. The securities fraud claim was not completely devoid of a factual

basis. Based on the Court’s review, this factual basis was just not sufficient when

considered together with other facts incorporated through documents provided with

the complaint. Therefore, the Court finds that neither Plaintiff nor counsel violated




1
 For example, Plaintiff alleged that she “lacked the unique experience and skills that Kruse
possessed for operating a beauty school;” “relied upon Kruse’s representation that she would
manage the day-to-day operations of the [C]ompany;” “would not have invested in the
[C]ompany but for Kruse’s representations regarding her expertise and skills in running a
beauty school;” “was dependent on Kruse to perform significant managerial functions and
exercise judgment in managing the Company;” and that her contributions were primarily in
the form of capital contribution. [Doc. 14 ¶¶ 32-38].
                                             4
Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 5 of 7 PageID 227




Rule 11(b), as the amended complaint did not lack a reasonable factual basis to support

the claim.

        Moreover, while the likely success of the legal theory presented by Plaintiff was

slim, the Court does not find it was frivolous. Again, Plaintiff satisfied two of the three

elements for finding that her agreement with Kruse was an investment contract and

there was some evidence to support the third element—that there was an expectation

of profits to be derived solely from the efforts of others. As the Court noted in its

discussion of the third element, the Eleventh Circuit has instructed that the word

‘soley’ should not be interpreted in the most literal sense and the test is satisfied if the

efforts made by those other than the investor are the ones that affect the failure or

success of the enterprise. Bamert v. Pulte Home Corp., 445 F. App'x 256, 262–63 (11th

Cir. 2011). Hence, a reasonable attorney apprised of Kruse’s alleged representations

and the arrangement—that Kruse would manage the day to day affairs of the beauty

school in line with her unique skills and experience—could believe the Plaintiff was

dependent on Kruse’s efforts for the success of their venture, such that the claim was

factually and legally justified at the time the action was filed. See Kaplan, 331 F.3d at

1255.

        Additionally, the Court has no basis on which to find that the securities fraud

claim was intended to harass Kruse and her family, for what the Court recognizes as

a business deal gone bad, not for any improper purpose. Based on the Court’s review

of the allegations in the complaint, and arguments in the motion to dismiss and



                                             5
Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 6 of 7 PageID 228




response, there was a good faith basis for this claim. As such, the Court finds that

neither Plaintiff nor counsel violated Rule 11(b).

       Likewise, Defendants and their counsel also comported with Rule 11 in moving

to dismiss the securities fraud claim. 2 The Court agreed with Defendants and

dismissed the securities fraud claim.

       Accordingly, it is hereby ORDERED:

          1. Defendants' Motion for Specific Finding of Compliance with Rule 11

              Pursuant to the Private Securities Litigation Reform Act [Doc. 28] is

              DENIED.

          2. All parties and their counsel in this case have comported with the dictates

              of Rule 11 of the Federal Rules of Civil Procedure in litigating the

              securities fraud claim asserted by Plaintiff.

          3. Defendants are not entitled to attorneys’ fees and costs as a sanction

              pursuant to the Private Securities Litigation Reform Act, 15 U.S.C. §

              78u–4(c)(3).

       DONE AND ORDERED in Tampa, Florida on January 12, 2021.




Copies to:

2
 Again, the Court shall “include in the record specific findings regarding compliance by each
party and each attorney representing any party with each requirement of Rule 11(b) of the
Federal Rules of Civil Procedure as to any complaint, responsive pleading, or dispositive
motion.” 15 U.S.C § 78u-4 (c)(1) (emphasis added).
                                             6
Case 8:19-cv-02593-CEH-JSS Document 30 Filed 01/12/21 Page 7 of 7 PageID 229




Counsel of Record and Unrepresented Parties, if any




                                        7
